Heffernan, J. (dissenting).
I dissent and vote to affirm the decision of the State Industrial Board.
The decedent was a chauffeur and was directed to go to the residence of one Romeo for the purpose of delivering merchandise. While performing his duty he was shot and killed by Romeo because *281of some personal difference existing between the two men in no wise connected with the employer or his business. Decedent’s employment did not expose him to this risk. The felonious assault was not incidental to the work and could not have been reasonably anticipated by the employer. The employment in no sense contributed to the risk by added exposure to a common peril. An injury arises out of the employment only where there is apparent to the rational mind upon consideration of all the circumstances a causal connection between the conditions "under which the work is required to be performed and the resulting injuries. An accidental injury is not brought within the scope of the statute simply because the employment sent the injured person to the place where he sustained the injury. The assault in this case was not committed because of any matter connected with decedent’s employment.
The killing of the deceased was not a peril of the service nor was it reasonably incidental to bis employment. The reasons which prompted the killing were personal to the employee. It was not an injury inflicted upon the deceased because of his employment. It would have been inflicted irrespective of the employment. Romeo intended to and did inflict the fatal injury on the deceased for reasons solely applicable to him. For these reasons it seems to me that this case is not compensable.
Decision reversed and matter remitted to the State Industrial Board for further action, in accordance with opinion herein, with costs to the appellant against the employer and the insurance carrier to abide the event.